%C% -/£
                                ELECTRONIC RECORD




COA#       07-14-00128-CR                        OFFENSE:        21.1


           Michael David Williams v. The
STYLE:     State of Texas                        COUNTY:         Navarro

COA DISPOSITION:       MODIFY/AFFIRMED           TRIAL COURT: 13th District Court


DATE: 01/29/15                    Publish: NO    TC CASE #:      D34;123-CR




                         IN THE COURT OF CRIMINAL APPEALS


          Michael David Williams v. The State
STYLE:   of Texas                                     CCA#:         HOI-IS'
         PROSE                        Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE: df/AZ-L                                        SIGNED:                         PC:.
JUDGE:                                                PUBLISH:                       DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD